COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Guadalupe Maria Zermeno, Maria G. Zermeno and Ildefonzo
                          Zermeno v. Carolyn Stone

Appellate case number:    01-20-00687-CV

Trial court case number: 2020-09693

Trial court:              234th District Court of Harris County


It is ordered that the motion for en banc reconsideration is DENIED.




Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


The en banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: December 16, 2021